DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the axis" and “the axes”; and claims 4, 5 and 14-19 recite the limitation "the offset".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites “it”, but it is not clear to the Examiner exactly what “it” is referencing.
Claims 10 and 13 recite “they”, but it is not clear to the Examiner exactly what “they” are referencing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “the pivot connection (X1), and is therefore not secant nor is it confounded with the axis of the pivot connection (Xl) that it . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10, 11, 13-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4791961, Nitzberg et al.
	In regards to claim 1, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose a variable-geometry sealed coupling (34) of the type of that connecting together two elements each arranged with a passage hole, the sealed coupling comprising two hollow bodies (40 and 38, 44) preformed to pivot relative to each other, with each body each comprising two ends, a first end and a second end, the two first ends being preformed to cooperate together and form a pivot connection, the two second free ends each cooperating with the passage hole of one of the elements to be connected, with the axis of this pivot connection making it possible to switch the axes (42, 50) of the passage holes from a straight position to a bent position, wherein at least one of 
In regards to claim 2, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the axis of this pivot connection makes it possible to switch the axes of the passage holes of said elements from a substantially coaxial position to a substantially perpendicular position.
In regards to claim 3, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the two bodies are preformed in such a way that the axis of the passage holes of the element with which each one cooperates is not secant nor is it confounded with the axis of the pivot connection that they form together in such a way that the rotation of the bodies together is facilitated due to the out- of-roundness of the axes.
	In regards to claim 4, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the offset is a linear deviation.
In regards to claim 6, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the offset is created by the linear offset of a bore and of an internal thread arranged in the free end of at least one body.
In regards to claim 8, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the offset is created by the receiving in a second end along a linearly offset and/or angularly inclined axis of a rotating joint.
In regards to claim 10, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the offset is created by the off-center machining of the first ends cooperating together in such a way that the pivot connection that they form is eccentric.
	In regards to claim 11, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose said pivot connection is made tight by a circular seal (96) with at least two lips.
In regards to claim 13, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the two bodies are preformed in such a way that the axis of the passage holes of the element with which each one cooperates is not secant nor is it confounded with the axis of the pivot connection that they form together in such a way that the rotation of the bodies together is facilitated due to the out-of-roundness of the axes.
In regards to claim 14, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the offset is a linear deviation.
	In regards to claim 15, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the offset is a linear deviation.
In regards to claim 18, in Figures 2-5 and paragraphs defining said figures, Nitzberg et al disclose the offset is a linear deviation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679